Citation Nr: 1146906	
Decision Date: 12/23/11    Archive Date: 12/29/11	

DOCKET NO.  08-32 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the residuals of a stress fracture of the right tibia prior to September 17, 2008.

2.  Entitlement to an evaluation in excess of 10 percent for the residuals of a stress fracture of the right tibia since September 18, 2008.

3.  Entitlement to an evaluation in excess of 10 percent for the residuals of a stress fracture of the left tibia prior to September 17, 2008.

4.  Entitlement to an evaluation in excess of 10 percent for the residuals of a stress fracture of the left tibia since September 18, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from May 16 to September 9, 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The issues of entitlement to evaluations in excess of 10 percent for residuals of stress fractures of the right and left tibiae since September 18, 2008, is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  Prior to September 17, 2008, the Veteran's residuals of a stress fracture of the right tibia were not manifested by a malunion of the tibia and fibula productive of a moderate right knee or ankle disability, by a limitation of right knee flexion to 30 degrees, or by a limitation of extension to 15 degrees.

2.  Prior to September 17, 2008, the Veteran's residuals of a stress fracture of the left tibia were not manifested by a malunion of the tibia and fibula productive of moderate knee or ankle disability, by a limitation of left knee flexion to 30 degrees, or by a limitation of extension to 15 degrees.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for the residuals of a stress fracture of the right tibia prior to September 17, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.71a, Diagnostic Codes 5257, 5260, 5261, 5262 (2011).

2.  The criteria for an evaluation in excess of 10 percent for the residuals of a stress fracture of the left tibia prior to September 17, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.7, 4.20, 4.71a, Diagnostic Codes 5257, 5260, 5261, 5262 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to whether the Veteran was provided the appropriate application form, or the completeness of his application.  VA notified the Veteran in December 2007 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  He was additionally provided notice how disability ratings and effective dates are assigned.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording him a VA examination.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

The Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as a VA examination report, and various statements by the Veteran and his spouse.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Evaluations

The Veteran seeks increased evaluations for residuals of stress fractures of the right and left tibiae prior to September 17, 2008.  He contends that the current manifestations of these disabilities are more severe than evaluated, and were productive of a greater degree of impairment than reflected by the respective 10 percent evaluations assigned.

In that regard, disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the regulations do not give past medical reports precedence over current findings.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.

In a November 2003 rating decision VA granted entitlement to service connection for the residuals of stress fractures of the right and left tibiae, diagnosed through a bone scan in June 2003.  At that time, separate 10 percent evaluations were assigned for each lower extremity based on evidence of extreme medial tibial plateau tenderness and positive patellofemoral (knee) compression shown on a United States Army Medical Board examination in July 2003.  In a subsequent rating decision of August 2004, the RO continued the respective 10 percent evaluations assigned for the Veteran's service-connected residuals of stress fractures of the right and left tibiae.  

At the time of a VA examination for compensation purposes conducted on September 17, 2008, the Veteran complained of a constant, localized pain in both knees and lower legs.  According to the Veteran, the pain he experienced was "crushing, squeezing, and sharp."  When questioned, the Veteran described his pain as 7 on a scale of 1 to 10, and that it could be elicited by physical activity, standing and squatting.  When further questioned, the Veteran described additional symptoms consisting of an inability to walk at times, such as when getting up in the middle of the night to go to the bathroom.  However, the Veteran denied ever having been hospitalized for his bilateral tibia disorder.  Nor had he received any treatment for his disability.  

On physical examination, the Veteran's gait was within normal limits.  Examination of the Veteran's feet showed no signs of abnormal weightbearing or breakdown.  Nor did he require any assistive device for ambulation.  Examination of each tibia and fibula revealed some midshaft tenderness.  The knees showed some tenderness and guarding of movement, though with no signs of edema, effusion, weakness, redness, or heat, and no subluxation.  Further examination of both knees revealed the presence of crepitus, though with no genu recurvatum or locking pain.  

Range of motion measurements of the Veteran's right knee showed flexion to 110 degrees, with extension to zero degrees, and pain occurring at 75 degrees of flexion.  Range of motion measurements of the Veteran's left knee showed flexion to 125 degrees, with extension to zero degrees, and pain beginning at 85 degrees of flexion.  Bilateral joint function was additionally limited following repetitive use by pain, fatigue, weakness, and lack of endurance, with pain having the major functional impact.  Bilateral joint function was not additionally limited by incoordination following repetitive use.  On the right, there was no additional limitation in range of motion.  However, on the left, the above symptoms limited the Veteran's joint function by 10 degrees.  Anterior and posterior cruciate ligament stability tests for each knee revealed findings that were within normal limits.  Medial and lateral collateral ligament stability tests, as well as medial and lateral meniscus tests were within normal limits.  

Examination of the Veteran's ankles showed some tenderness and guarding of movement, but no edema, effusion, weakness, redness, heat, or subluxation.  Nor was there any evidence of deformity in either of the Veteran's ankles.  Range of motion measurements of the Veteran's right ankle showed dorsiflexion to 20 degrees, with plantar flexion to 40 degrees, and pain beginning at 40 degrees.  Range of motion measurements of the left ankle showed dorsiflexion to 20 degrees, with plantar flexion to 35 degrees, and pain beginning at 35 degrees.  

Bilateral ankle joint function was additionally limited following repetitive use by pain, with pain having the major functional impact.  Bilateral ankle joint function was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  At the time of examination, there was no additional limitation of motion of the Veteran's right ankle following repetitive use.  However, on the left, there was an additional limit of joint function of 5 degrees.  Radiographic studies of the Veteran's right and left tibia and fibula revealed findings that were within normal limits.  

Pursuant to applicable law and regulation, the respective 10 percent evaluations currently in effect for the Veteran's service-connected stress fractures of the right and left tibiae contemplate the presence of malunion of the tibia and fibula, with slight knee or ankle disability.  A 10 percent evaluation is, similarly, in order where there is evidence of slight knee impairment, with recurrent subluxation or lateral instability, a limitation of leg flexion to 45 degrees, or a limitation of leg extension to 10 degrees.  Finally, a 10 percent evaluation is in order where there is evidence of moderate limitation of ankle motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261, 5262, 5271.

An increased, which is to say, 20 percent evaluation is in order where there is evidence of malunion of the tibia and fibula, with moderate knee or ankle disability.  A 20 percent evaluation is, similarly, in order where there is evidence of moderate impairment of the knee, with recurrent subluxation or lateral instability, a limitation of leg flexion to 30 degrees, or a limitation of leg extension to 15 degrees.  Finally, a 20 percent evaluation is additionally indicated where there is demonstrated evidence of a marked limitation of motion of the ankle.  See 38 C.F.R. § 4.71a and Part 4, Codes 5257, 5260, 5261, 5262, 5271.

As is clear from the above, the 10 percent evaluations currently in effect for the Veteran's service-connected residuals of stress fractures of the right and left tibia are appropriate, and increased ratings are not warranted.  More specifically, while at the time of the aforementioned VA examination in September 2008, there was evidence of tenderness, guarding of movement, and some crepitus on both the right and left, neither tibia showed any sign of edema, effusion, weakness, redness, heat, or subluxation.  Moreover, the Veteran's right knee lacked only 30 degrees of flexion, while his left knee, even following repetition, lacked only 25 degrees of flexion, and 10 degrees of extension.  In like manner, the Veteran's right ankle lacked only 5 degrees of plantar flexion, while his left ankle, even following repetition, lacked only 15 degrees of plantar flexion.  Significantly, at the time of examination, the anterior and posterior cruciate ligaments, as well as the medial and lateral collateral ligaments, and the medial and lateral menisci were all within normal limits.  More to the point, at no time prior to and as of the time of the aforementioned VA examination on September 17, 2008 did the Veteran's stress fractures of the bilateral tibiae produce symptomatology commensurate with a malunion of the tibia and fibula productive of moderate knee or ankle disability, or a limitation of flexion or extension of the leg sufficient to warrant the assignment of a greater than 10 percent evaluation.  Nor has there been evidence of a marked limitation of motion of either ankle sufficient to warrant the assignment of an increased rating.  Under the circumstances, the Veteran's claims for increased evaluations for the service-connected residuals of stress fractures of the right and left tibiae must be denied.  

In reaching this determination, the Board has given due consideration to the holding of the United States Court of Appeals for Veterans Claims (Court) in Hart v. Mansfield, 21 Vet. App. 505 (2007) addressing the issue of whether it is appropriate to apply "staged" ratings when assigning an increased rating in a manner similar to what is done at the initial rating stage pursuant to the Court's holding in Fenderson v. West, 12 Vet. App. 119 (1999).  However, in the case at hand, it would appear that, up to and as of the time of the aforementioned VA examination on September 17, 2008, symptomatology attributable to the Veteran's service-connected right and left tibia disabilities has been appropriately rated.  Moreover, based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected right and left tibia disabilities is appropriately contemplated by the Rating Schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  


ORDER

Entitlement to an evaluation in excess of 10 percent for the residuals of a stress fracture of the right tibia prior to September 17, 2008 is denied.

Entitlement to an evaluation in excess of 10 percent for the residuals of a stress fracture of the left tibia prior to September 17, 2008 is denied.

REMAND

The Veteran seeks evaluations in excess of 10 percent for right and left tibiae stress fracture residuals since September 18, 2008.  He contends that since September 18, 2008, these disabilities have increased in severity to the extent that greater than 10 percent evaluations are in order.  

In that regard, a review of the record discloses that the VA examination conducted on September 17, 2008 represents the last VA compensation examination undertaken for the purpose of determining the severity of the Veteran's service-connected right and left tibia disabilities.  However, since the time of that examination, the Veteran has voiced continuing complaints regarding symptomatology attributable to those disabilities.  As that examination is now more than three years old, the Board finds that a contemporaneous VA examination would be appropriate prior to a final adjudication of the Veteran's claims for increased evaluations.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). 

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records dated since September 17, 2008, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  The Veteran should then be afforded an additional VA orthopedic examination in order to determine the current severity of any residuals of stress fractures of the right and left tibiae.  The Veteran is to be notified that it is his responsibility to report for the examination, and to cooperate in the development of his claims.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. § 3.158, 3.655.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that a notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was undeliverable.

Following completion of the examination, and in accordance with the latest AMIE worksheets for rating stress fractures of the tibiae, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the nature and extent of his service-connected stress fractures.  The examiner must specifically address any limitation of motion, as well as any functional loss associated with pain, weakened movement, excess fatigability, instability, incoordination, swelling, and deformity or atrophy of disuse.  The examiner must discuss factors associated with disability, such as objective indications of pain on pressure or manipulation.  In addition, the examiner should inquire as to whether the Veteran experiences flare-ups associated with his service-connected stress fractures of the bilateral tibiae.  To the extent possible, any additional functional loss or limitation of motion attributable to such flare-ups should be described.  A complete rationale for any opinion offered must be provided.

The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examination.

3.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

4.  The RO/AMC should then readjudicate the Veteran's claims of entitlement to evaluations in excess of 10 percent for residuals of stress fractures of the right and left tibiae since September 18, 2008.  Should any benefit sought on appeal remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case which must contain notice of all relevant action taken on the claims for benefits since October 2008.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     ______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


